DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The status of the claims as of the response filed 2/7/2021 is as follows: 
Claims 2 and 4 remain cancelled. Claims 1, 6-8, 11, and 13-15 are currently amended. Claims 3, 5, 9-10, and 12 are as previously presented. Claims 16-21 are new. Claims 1, 3, and 5-21 are currently pending in the application and are considered below.
Applicant’s Remarks filed 2/7/2021 have been considered.
Claims 1, 3, 5-10, and 12-21 with Examiner’s amendments are allowed as indicated below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Amanda Lippes on 25 February 2021.
The application has been amended as follows: 
1. (Currently Amended) A system configured to monitor exposure of a patient to at least one environmental factor, comprising: 
a measurement device, comprising at least one of a noise sensor or a light sensor, configured to: 
monitor an environmental factor in a vicinity of the patient continuously or in small time intervals, and 
provide a measurement signal representing a level of the environmental factor in the vicinity of the patient;

a receiver module configured to receive [[a]]the measurement signal from the measurement device;
a prescription database configured to store an environmental prescription for the patient, the environmental prescription specifying a maximum level of the environmental factor and a prescribed minimum duration for the level of the environmental factor to be smaller than the maximum level for different rest periods, wherein the maximum level and the prescribed minimum duration for the different rest periods are specified individually for the patient based on the patient's ability to perceive the environmental factor or when the different rest periods occur; and 
an evaluation module configured to: 
determine, from the environmental prescription in the prescription database, the prescribed minimum duration of the environmental factor, and select the prescribed minimum duration of the environmental factor during a period of time which corresponds to a time of evaluation, 
evaluate the measurement signal in a plurality of consecutive evaluation steps during the time of evaluation, 
compare the level of the environmental factor derived from the measurement signal with the maximum level of the environmental factor during each step of the plurality of consecutive evaluation steps, wherein a timer is incremented in each step that the derived level is below the maximum level, 
detect a time interval, as measured by the timer, in which the level of the environmental factor is below the maximum level of the environmental factor, the time interval including one or more sections in which the level of the environmental factor exceeds the maximum level of the environmental factor for a period shorter than a predetermined duration, and Serial No.: 15/535,441- 3 –
compare a duration of the detected time interval with the prescribed minimum duration; and
a display device configured to receive control signals from the evaluation module to display one indication of a plurality of indications, where each indication of the plurality of 
when the result of the comparison satisfies at least one condition, then the display displays a first indication of the plurality of indications signaling to a user that an interruption may be considered for the patient, and 
when the result of the comparison fails to satisfy the at least one condition, then the display displays a second indication of the plurality of indications signaling to the user that interruptions should be avoided for the patient.  

2. (Cancelled).  

3. (Previously Presented) The system as defined in claim 1, wherein the environmental factor is either noise or light.  

4. (Cancelled).  

5. (Previously Presented) The system as defined in claim 1, wherein the predetermined duration is defined as a function of the level of the environmental factor.  

6. (Previously Presented) The system as defined in claim 1, wherein the environmental prescription specifies at least one period of time in which the level of the environmental factor should be smaller than the maximum level for the prescribed minimum duration and the evaluation module is further configured to check whether the level of the environmental factor is smaller than the maximum level for the prescribed minimum duration within the at least one period of time.  

7. (Previously Presented) The system as defined in claim 6, wherein the at least one period of time corresponds to either a predetermined day or to predetermined hours on a certain day.  



9. (Previously Presented) The system as defined in claim 1, wherein the prescription database is configured to store a further environmental prescription for a further patient, the further environmental prescription comprising a different maximum level of the environmental factor and a different minimum duration for the level of the environmental factor to be smaller than the maximum level.  

10. (Previously Presented) The system as defined in claim 1, wherein the environmental factor is noise and the environmental prescription specifies individual maximum noise levels for sound categories of sound events, wherein the evaluation module is further configured to: detect a sound event based upon the measurement signal, determine a sound category for the detected sound event based upon an evaluation of a frequency spectrum of the measurement signal, and detect a time interval in which a level of the environmental factor is below the maximum level based upon a comparison between a noise level determined for the sound event and the maximum noise level specified for the sound category of the sound event.  

11. (Cancelled).  

12. (Currently Amended) The system as defined in claim [[11]]1, wherein the measurement device is comprised in a patient monitor configured to monitor at least one vital sign of the patient.  

13. (Currently Amended) A method for monitoring exposure of a patient to an environmental factor, the method comprising: 
monitoring, by a measurement device comprising at least one of a noise sensor or a light sensor, an environmental factor in a vicinity of the patient continuously or in small time intervals; 
	providing, by the measurement device, a measurement signal representing a level of the environmental factor in the vicinity of the patient;
receiving, by a receiver module of a processing unit, [[a]]the measurement signal from the measurement device; 
obtaining, by the processing unit, an environmental prescription for the patient, the environmental prescription specifying a maximum level of the environmental factor and a prescribed minimum duration for the level of the environmental factor to be smaller than the maximum level for different rest periods, wherein the maximum level and the prescribed minimum duration for the different rest periods are specified individually for the patient based on the patient's ability to perceive the environmental factor or when the different rest periods occur; 
determining, by an evaluation module of the processing unit, from the environmental prescription in a prescription database, the prescribed minimum duration of the environmental factor; 
selecting, by the evaluation module, the prescribed minimum duration of the environmental factor during a period of time which corresponds to a time of evaluation; 
evaluating, by the evaluation module, the measurement signal in a plurality of consecutive evaluation steps during the time of evaluation; 
comparing, by the evaluation module, the level of the environmental factor derived from the measurement signal with the maximum level of the environmental factor during each step of the plurality of consecutive evaluation steps, wherein a timer is incremented in each step that the derived level is below the maximum level; Serial No.: 15/535,441-6- 
detecting, by the evaluation module, a time interval within the period of time, as measured by the timer, after the level of the environmental factor exceeds the maximum level of the environmental factor for a period longer than a predetermined duration; 
comparing, by the evaluation module, a remaining duration of the period of time after the detected time interval with the prescribed minimum duration; and 


14. (Currently Amended) A non-transitory computer-readable medium comprising instructions executable in a processing unit of a system to cause the processing unit to carry out a method of monitoring exposure of a patient to an environmental factor, the non-transitory computer-readable medium comprising: 
instructions for receiving, by a receiver module of the processing unit, a measurement signal representing a level of the environmental factor in a vicinity of the patient, wherein the measurement signal is provided by a measurement device comprising at least one of a noise sensor or a light sensor configured to monitor the environmental factor in the vicinity of the patient continuously or in small time intervals; 
instructions for obtaining, by the processing unit, an environmental prescription for the patient, the environmental prescription specifying a maximum level of the environmental factor and a prescribed minimum duration for the level of the environmental factor to be smaller than the maximum level for different rest periods, wherein the maximum level and the prescribed minimum duration for the different rest periods are specified individually for the patient based on the patient's ability to perceive the environmental factor or when the different rest periods occur; 
instructions for determining, by an evaluation module of the processing unit, from the environmental prescription in a prescription database, the prescribed minimum duration of the environmental factor; 
instructions for selecting, by the evaluation module, the prescribed minimum duration of the environmental factor during a period of time which corresponds to a time of evaluation; 
instructions for evaluating, by the evaluation module, the measurement signal in a plurality of consecutive evaluation steps during the time of evaluation; Serial No.: 15/535,441-7- 
instructions for comparing, by the evaluation module, the level of the environmental factor derived from the measurement signal with the maximum level of the environmental factor during each step of the plurality of consecutive evaluation steps, wherein a timer is incremented in each step that the derived level is below the maximum level; 

instructions for comparing, by the evaluation module, the duration of the detected time interval with the prescribed minimum duration; and 
instructions for displaying, on a display device configured to receive control signals from the evaluation module, one indication of a plurality of indications, where each indication of the plurality of indications comprises a different color, and wherein each indication is representative of a result of the comparison, wherein: 
when the result of the comparison satisfies at least one condition, then the display displays a first indication of the plurality of indications signaling to a user that an interruption may be considered for the patient, and 
when the result of the comparison fails to satisfy the at least one condition, then the display displays a second indication of the plurality of indications signaling to the user that interruptions should be avoided.  

15. (Previously Presented) The system as defined in claim 1, wherein the indication of the plurality of indications that is representative of the result of the comparison comprises a ratio between the duration of the detected time interval and the prescribed minimum duration at each step of the plurality of consecutive evaluation steps.  

16. (Previously Presented) The system as defined in claim 1, wherein the one or more sections of the detected time interval includes at least two sections in which the level of the environmental factor exceeds the maximum level of the environmental factor, and the at least two sections are separated by a predetermined minimum time distance.  

17. (Previously Presented) The system as defined in claim 16, wherein the at least two sections include a first section of a first predetermined duration in which the level of the environmental 

18. (Previously Presented) The system as defined in claim 17, wherein the evaluation module is configured to determine when the level of the environmental factor exceeds an ultimate threshold value during the detected time interval and detect an end of the detected time interval regardless of whether the level of the environmental factor exceeds the ultimate threshold value during the first or second section.  

19. (Previously Presented) The system as defined in claim 1, wherein the maximum level and the prescribed minimum duration for the different rest periods are specified individually for the patient based on when the different rest periods occur relative to a time when the patient is rendered less sensitive to the environmental factor.  

20. (Previously Presented) The method as defined in claim 13, wherein the maximum level and the prescribed minimum duration for the different rest periods are specified individually for the patient based on when the different rest periods occur relative to a time when the patient is rendered less sensitive to the environmental factor.  

21. (Previously Presented) The non-transitory computer-readable medium as defined in claim 14, wherein the maximum level and the prescribed minimum duration for the different rest periods are specified individually for the patient based on when the different rest periods occur relative to a time when the patient is rendered less sensitive to the environmental factor.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding eligibility under 35 USC 101, the present amendments integrate any recited abstract idea into a practical application because they recite evaluating an environmental factor received from a 
Regarding 35 USC 103, the prior art references of record fail to teach or render obvious, either alone or in combination, the combination of each and every limitation of the present invention. Many individual aspects of the present invention are taught in the prior art:
- Goldstein (US 20080015463 A1) teaches a system that monitors sound levels for a person and can use a timer to measure a quiet, restorative period during which sound levels are below a certain predefined threshold level at which ear damage is neutral over time. The system increments a timer measuring the recovery time when a measured sound signal is less than the threshold, and can output various indications related to the measured noise or timed periods such as the level of listener noise exposure and amount of listening time left before potential hearing damage. However, the system fails to explicitly disclose a medical implementation of the system (i.e. the system being applied to patients), and environmental prescriptions for different rest periods. Regarding claims 1 and 14, this reference also fails to explicitly disclose comparing a duration of the detected time interval with the minimum duration from the environmental prescription, and displaying one of a plurality of indications that each comprise a different color such that a user is notified whether or not an interruption may be considered for the patient based on a condition being met or not. Regarding claim 13, this reference also fails to explicitly disclose 
- Park et al. (WO 2013057608 A1) teaches a clinical sound monitoring system for measuring restorative periods of quiet near a patient during a defined time window and providing output that allows for the minimization of damaging or disruptive sounds based on the analysis. However, the system fails to explicitly disclose an individualized environmental factor prescription based on a patient’s ability to perceive the environmental factor and the iterative measurement of a restorative period using a timer and comparisons to the prescribed threshold and minimum duration. Regarding claims 1 and 14, this reference also fails to explicitly disclose the specific displaying of different colored indications. Regarding claim 13, this reference also fails to explicitly disclose comparing a remaining duration of the period of time after the detected time interval with the prescribed minimum duration and providing an indication representative of the result of the comparison so that a user is informed about a remaining amount of time until a rest period for the patient should begin. 
- Smith (US 20090052677 A1) teaches a clinical sound monitoring system utilizing adjustable alert thresholds with colored output indications regarding the measured sound level in a ward or other patient area. However, the system fails to explicitly disclose an individualized environmental factor prescription based on a patient’s ability to perceive the environmental factor or when different rest periods occur and the iterative measurement of a restorative period using a timer and comparisons to the prescribed threshold and minimum duration. Regarding claims 1 and 14, this reference also fails to explicitly disclose the specific displaying of indications representing whether or not an interruption may be considered for the patient based on a condition being met or not. Regarding claim 13, this reference also fails to explicitly disclose comparing a remaining duration of the period of time after the detected time interval with the prescribed minimum duration and providing an indication representative of the result of the comparison so that a user is informed about a remaining amount of time until a rest period for the patient should begin. 
Upon completion of an updated prior art search, Examiner did not find any additional art relevant to the field of Applicant’s invention. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.H./Examiner, Art Unit 3626               

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687